            Case 3:20-cv-00091-DB Document 8 Filed 06/16/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

 NAPOLEON CAMPOS,                                      )
                                                       )
                                                       )
                                                       )
              Plaintiff,                               )
                                                       ) No. 3:20-CV-00091-DB
 v.                                                    )
                                                       )
 EAST EL PASO PHYSICIANS’ MEDICAL                      )
 CENTER, LLC, dba FOUNDATION                           )
 SURGICAL HOSPITAL OF EL PASO                          )
                                                       )
               Defendant.                              )

        DEFENDANT EAST EL PASO PHYSICIANS’ MEDICAL CENTER, LLC,
              ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

       NOW COMES Defendant, East El Paso Physicians’ Medical Center, LLC, d/b/a

Foundation Surgical Hospital of El Paso (“Defendant”), and files this its Original Answer and

Affirmative Defenses to Plaintiff Napoleon Campos’ (“Plaintiff”) Original Complaint            (the

“Complaint”), filed on April 2, 2020, (Dkt. No. 1) and in response would show the Court as

follows:

                                            PARTIES

       1.      Defendant can neither admit nor deny the allegations made in paragraph 1, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       2.      Defendant is a Texas limited liability company with its principal place of business

in El Paso, Texas.




Defendant’s Original Answer and Affirmative Defenses                                    Page 1 of 6
            Case 3:20-cv-00091-DB Document 8 Filed 06/16/20 Page 2 of 6




                                    JURISDICTION AND VENUE

       3.      Defendant does not contest that this court has jurisdiction over this matter as set

forth in Plaintiff’s Application.

       4.      Defendant does not contest that this court is the proper venue for this matter as set

forth in Plaintiff’s Application.

                                             FACTS

       5.      Defendant can neither admit nor deny the allegations made in paragraph 5, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       3.      Defendant can neither admit nor deny the allegations made in paragraph 6, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       4.      Defendant can neither admit nor deny the allegations made in paragraph 7, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       5.      Defendant can neither admit nor deny the allegations made in paragraph 8, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       6.      Defendant can neither admit nor deny the allegations made in paragraph 9, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       7.      Defendant can neither admit nor deny the allegations made in paragraph 10, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       8.      Defendant can neither admit nor deny the allegations made in paragraph 11, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       9.      Defendant admits and agrees with the facts and allegations in the first sentence in

paragraph 12. Defendant admits and agrees with the facts and allegations in the second sentence

in paragraph 12. Defendant denies the facts and allegations as stated in the third sentence in




Defendant’s Original Answer and Affirmative Defenses                                    Page 2 of 6
             Case 3:20-cv-00091-DB Document 8 Filed 06/16/20 Page 3 of 6




paragraph 12. Defendant admits and agrees with the facts and allegations in the last sentence in

paragraph 12.

       10.      Defendant can neither admit nor deny the allegations made in the first sentence of

paragraph 13, because Defendant lacks sufficient knowledge and/or lacks information to form a

belief as to the truth of same. Defendant admits and agrees with the facts and allegations in

sentences two and three of paragraph 12. Defendant can neither admit nor deny the allegations made

in the last two sentences of paragraph 13, because Defendant lacks sufficient knowledge and/or lacks

information to form a belief as to the truth of same.

       11.      Defendant admits and agrees with the facts and allegations in paragraph 13,

excepting from its admission any truth or validity regarding the date Plaintiff received the

document, as Defendant lacks sufficient knowledge and/or lacks information to form a belief as to

the truth of same.

       12.      Defendant can neither admit nor deny the allegations made in paragraph 14, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

                                    IV. CAUSES OF ACTION

COUNT 1: FRAUD.

       13.      Defendant here by adopts and incorporates by reference all statements and

allegations contained in the paragraphs above is if set forth herein and further states:

       14.      Defendant can neither admit nor deny the allegations made in paragraph 16, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       15.      Defendant can neither admit nor deny the allegations made in paragraph 17, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.




Defendant’s Original Answer and Affirmative Defenses                                       Page 3 of 6
             Case 3:20-cv-00091-DB Document 8 Filed 06/16/20 Page 4 of 6




       16.     Defendant can neither admit nor deny the allegations made in paragraph 18, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

COUNT 2: VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE
10b-5 PROMULGATED THEREUNDER BY THE SECURITES AND EXCHANGE
COMMISSION.

       17.     Defendant here by adopts and incorporates by reference all statements and

allegations contained in the paragraphs above is if set forth herein and further states:

       18.     Defendant agrees and admits that paragraph 20 contains an accurate copy of the SEC

Rule 10b-5.

       19.     Defendant agrees and admits that paragraph 20 contains an accurate statement of law.

       20.     Defendant can neither admit nor deny the allegations made in paragraph 22, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

COUNT 3: TEXAS SECURITIES ACT VIOLATION.

       21.     Defendant here by adopts and incorporates by reference all statements and

allegations contained in the paragraphs above is if set forth herein and further states:

       22.     Defendant can neither admit nor deny the allegations made in paragraph 24, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       23.     Defendant agrees and admits that paragraph 25 contains an accurate copy of Texas

Securities Act § 33(A)(2).

       24.     Defendant can neither admit nor deny the allegations made in paragraph 26, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.

       25.     Defendant can neither admit nor deny the allegations made in paragraph 27, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.




Defendant’s Original Answer and Affirmative Defenses                                       Page 4 of 6
               Case 3:20-cv-00091-DB Document 8 Filed 06/16/20 Page 5 of 6




COUNT 4: UNJUST ENRICHMENT.

         26.     Defendant here by adopts and incorporates by reference all statements and

allegations contained in the paragraphs above is if set forth herein and further states:

         27.     Defendant can neither admit nor deny the allegations made in paragraph 29, because

Defendant lacks sufficient knowledge and/or information to form a belief as to the truth of same.


                                    AFFIRMATIVE DEFENSES

         28.     Defendant asserts that following affirmative defense is applicable to Plaintiff’s

Complaint:

         29.     Plaintiff’s claim is barred by the doctrine of release, as Plaintiff was provided the

information forming the basis of Plaintiff’s claims by Defendant as soon as Defendant became

aware.

         30.     Plaintiff’s claim is barred by the doctrine of waiver, as Plaintiff was provided the

information forming the basis of Plaintiff’s claims by Defendant as soon as Defendant became

aware.

         31.     Plaintiff’s claim is barred by the doctrine of assumption of the risk, as Plaintiff was

provided the information forming the basis of Plaintiff’s claims by Defendant at the time that

Plaintiff made his investment.

                                                  PRAYER
         WHEREFORE, Defendant prays that Plaintiff’s Complaint be dismissed, that Plaintiff go

hence without day, and for all further relief to which Defendant is entitled to in equity or at law.

DATED: June 16, 2020




Defendant’s Original Answer and Affirmative Defenses                                        Page 5 of 6
          Case 3:20-cv-00091-DB Document 8 Filed 06/16/20 Page 6 of 6




                                            Respectfully submitted,

                                            /s/Ken Coffman
                                            KEN COFFMAN
                                            221 N. Kansas Street, Suite 503
                                            El Paso Texas 79901-1430
                                            (915) 231-1945
                                            (915) 225-0555 FAX
                                            ken@kclawfirm.net
                                            State Bar No. 04497320

                                            ATTORNEY FOR DEFENDANT


                              CERTIFICATE OF SERVICE

        I hereby certify that on June 16, 2020, I did electronically file and did so accordingly
submit and transmit the hereto attached, Defendant’s Original Answer and Affirmative Defenses
to the Clerk of Court using the ECF System for such electronic filing.

                                            /s/Ken Coffman
                                            KEN COFFMAN




Defendant’s Original Answer and Affirmative Defenses                                 Page 6 of 6
